DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-2 and 7-8 are objected to because of the following informalities:  
The claims contain bullet points, Examiner recommends changing the bullet points to indents.
 	Claims 12 is directed towards a system though it depends from independent claim 7 where claim 7 is directed towards a method. Examiner recommends changing “system” to “method” to alleviate the deficiency of conflicting statutory categories.
 Appropriate correction is required.
Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mathur (US 2019/0228171).
Regarding claim 1, Mathur teaches a system for executing a service request, wherein the system comprises a processing arrangement communicably coupled, via one or more data communication networks, to a plurality of data sources, wherein the processing arrangement (Figure 1, 100 - FIG. 1 illustrates a system having a computing device employing a regulation-compliant query and data mechanism according to one embodiment), wherein the system further comprises an administrator module to permute the service request received by the processing arrangement in accordance with the characteristic framework employed by the plurality of data sources (Figure 3, 301 - at a regulation-compliant server device, a query (e.g., SOQL)), wherein the administrator module is configured to: - identify at least one attribute of the service request (Figure 3, 301-303 - at a regulation-compliant server device, a query (e.g., SOQL) as identified by a user-ID associated with a user having access to and placing the query at a client device using a user interface. For example, the user represents a tenant in a multitenant environment and additional user-specific information associated with and/or as part of the query); - obtain data corresponding to the at least one attribute of the service request from the plurality of data sources (Figure 3, 305 - At block 305, in one embodiment, a first final query is generated and executed based on the information provided with the query, while keeping track of each decision that each of piece of information caused it to make, where, in other words, data properties and their corresponding decisions from within the information are tracked through the process to be used later for annotation purposes); - normalize the obtained data (Figure 4, 403 -  Method 400 begins at block 401 with providing a user interface at a client computing device such that the user interface may be used to receive and view the richly annotated query (e.g., annotated SOQL) of FIG. 3. At block 403, this annotated query (which does not have any user-specific data) is then inputted by a user and/or a program accessing the client device, where the user may include a software developer, a programmer, a system administrator, etc., having access to the client computing device); and - provide the normalized data to execute the service request, via the processing arrangement (Figure 4, 405 -At block 405, the inputted annotated query, having data properties and decisions, is then run in a mode that allows for using the data properties and decisions to generate a set of pertinent data) .
Regarding claim 2, Mathur teaches wherein the system further comprises at least one database arrangement, wherein the system is configured to: - acquire raw data from the plurality of data sources (Figure 3, 301 - at a regulation-compliant server device, a query (e.g., SOQL) as identified by a user-ID associated with a user having access to and placing the query at a client device using a user interface); - normalize the raw data based on at least one data attribute (Figure 3, 303-309 - At block 305, in one embodiment, a first final query is generated and executed based on the information provided with the query, while keeping track of each decision that each of piece of information caused it to make, where, in other words, data properties and their corresponding decisions from within the information are tracked through the process to be used later for annotation purposes); and - store the normalized data in the at least one database arrangement (Figure 3, 311- At block 309, this richly annotated query with data properties and decisions is logged and captured).
Regarding claim 3, Mathur teaches wherein the normalized data has a defined architectural style (Figure , 307 - For example, in some embodiments, any user-specific information may be replaced with parameters and associated with their corresponding decisions).

Regarding claim 4, Mathur teaches wherein the service request is implemented using a defined language (paragraph 0065 - at a regulation-compliant server device, a query (e.g., SOQL))
Regarding claim 5, Mathur teaches wherein the system authenticates the service request received by the processing arrangement (paragraph 0065 - For example, the user represents a tenant in a multitenant environment and additional user-specific information associated with and/or as part of the query, where such user-specific information may include data that can identify the user, such as name, location, address, date of birth, social security number, driver's license number, and/or the like.
Regarding claim 6, wherein the at least one attribute of the service request includes at least one of: a name, a unique identification, a distinguishing feature (paragraph 0065 - For example, the user represents a tenant in a multitenant environment and additional user-specific information associated with and/or as part of the query, where such user-specific information may include data that can identify the user, such as name, location, address, date of birth, social security number, driver's license number, and/or the like).
	Claims 7-13 are rejected using similar reasoning due to reciting similar limitation seen in claims 1-6 but directed towards a method and a computer program product.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached on M-F from 7:30 AM to 3:30 PM (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE, can be reached at telephone number (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/S.C.S./Examiner, Art Unit 2166   

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166